DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/21 has been entered.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 9/20/21, with respect to the rejection(s) of claim(s) 18-25 under 35 USC 103 have been fully considered and are persuasive.  Specifically, David discloses iteratively increasing amplitude and pulse duration. The examiner considered the increase includes a stimulating current and an inhibiting current (see par. 256-257) [emphasis added]. However, David only refers to the predetermined schedule in terms of the stimulating current (see par. 152). Therefore, the rejection has been withdrawn.  However, to eliminate any ambiguity concerning the intention or goal of the prior art, a new ground(s) of rejection is made in view of Hlavka et al. (PG Pub. 2010/0070004).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 18-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boveja et al. (PG Pub. 2006/0004423) in view of Sheffield et al. (PG Pub. 2003/0130706), and further in view of Hlavka et al. (PG Pub. 2010/0070004).
Regarding Claim 18, Boveja discloses a device for treatment of head pain comprising:
an antenna (see coil 48/48A) configured to receive a signal and to be implanted beneath the skin in at least one of a head and neck of a subject (see par. 128, 156; Fig. 7-8);
at least one pair of modulation electrodes (see electrodes 61 -62) configured to be implanted beneath the skin (see par. 126); 
a flexible carrier (see lead 59 or lead pair; par. 148) configured to electrically connect the antenna and the at least one pair of modulation electrodes (see Fig. 9B, 12A, 17B); wherein the at least one pair of modulation electrodes (electrodes 61-62) are configured to receive an applied electric signal in response to the signal received by the antenna (antenna 48) and configured to inhibit nerve conduction through electrical pulses delivered to an afferent nerve transmitting head pain via an electric field generated by modulation electrodes (see par. 22-23, 206-207).  Boveja discloses direct contact of the electrodes to the nerve. Sheffield discloses a similar pain treatment device (see par. 62) where the electrode pair is implanted at a distance from a nerve such that an intervening tissue exists between the electrodes and the nerve (see pia 
Regarding Claim 19, Boveja discloses the device is physically disconnected from a power source (see par. 130 and battery 426).
Regarding Claim 20, Boveja discloses substantially all power of the applied electric signal is applied from external to the body and transmitted to electrodes (see Fig. 22 and par. 155).
Regarding Claim 21, Boveja discloses an electrode configured for location underneath the skin in a haired region (scalp) and an antenna located underneath the skin in a substantially hairless region (see behind ear; Fig. 9A).
Regarding Claim 22, Boveja discloses the flexible carrier is configured such

Regarding Claim 23, Boveja discloses a second carrier arm (see Fig. 16) bearing an electrode extends away from the antenna to stimulate at least one additional nerve (see Fig. 5A and 9).
Regarding Claims 24-25, Boveja discloses the flexible carrier is configured to conform to the shape of the tissue on which it is implanted, such as the bony structure beneath the tissue (see par. 149; Fig. 5 and 17B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NATASHA PATEL/Examiner, Art Unit 3792        

/Amanda K Hulbert/Primary Examiner, Art Unit 3792